UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 Or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 310 Fourth Avenue South, Suite 7000 Minneapolis, MN55415 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesþNo o (2) Has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No þ 3,258,062shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of December 31, 2012. Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as ofDecember 31, 2012 (Unaudited)and March 31, 2012 3 Consolidated Statements ofOperationsfor the Three Months and Nine MonthsEndedDecember 31, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2012 and 2011(Unaudited) 7 Notes to ConsolidatedFinancial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 21 Item 3. Qualitative and Quantitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits and Reports on Form 8-K 29 Signatures 30 Avalon Oil & Gas, Inc. Consolidated Balance Sheets December 31, March 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0 Notes receivable Deposits and prepaid expenses Receivables from joint interests, net of allowance for doubtful accounts of $126,791 and $135,708 Total current assets Notes receivable Property and equipment, net 76 Unproven oil & gas properties Producing oil & gas properties, net Intellectual property rights, net Total Assets $ $ The accompanying notes are an integral part of these financial statements. 3 Avalon Oil & Gas, Inc. Consolidated Balance Sheets (Continued) December 31, March 31, (Unaudited) Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued liabilities Accrued payroll - related parties Dividends payable to related party Accrued liabilities to joint interest Notes payable - related party Notes payable, net of discount Total current liabilities Notes payable, net of discount Accrued asset retirement obligation (ARO) liability Total Liabilities Commitments and contingencies Stockholders' Equity Preferred stock, Series A, $.10 par value, 1,000,000shares authorized; 100 shares issued and outstandingstated at redemption value Common stock, $.001 par value: 1,000,000,000 sharesauthorized 3,265,992 and 2,558,584shares issued andoutstanding at December 31, 2012 and March 31, 2012 respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 4 Avalon Oil & Gas, Inc. Consolidated Statements of Operations For the three For the three Months ended Months ended December 31, 2012 December 31, 2011 (Unaudited) (Unaudited) Oil & Gas Sales $ $ Operating expenses: Lease operating expense, severance taxesand ARO accretion Selling, general and administrative expenses Stock based compensation - Depreciation, depletion, and amortization Total operating expenses Operating loss ) ) Other income (expense): (Loss) on conversion of notes payable - - Gain on extinguishment of debt Interest expense, net ) ) Total other income (expense) ) ) Loss before income tax ) ) Provision for income taxes - - Net Loss ) ) Preferred stock dividends ) ) Net loss attributable to common shareholders $ ) $ ) Net loss per share - basic and diluted ) ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 5 Avalon Oil & Gas, Inc. Consolidated Statements of Operations For the nine For the nine Months ended Months ended December 31, 2012 December 31, 2011 (Unaudited) (Unaudited) Oil & Gas Sales $ $ Operating expenses: Lease operating expense, severance taxes and ARO accretion Selling, general and administrative expenses Stock based compensation Depreciation, depletion, and amortization Total operating expenses Operating loss ) ) Other income (expense): (Loss) on conversion of notes payable ) Gain on extinguishment of debt - Interest expense, net ) ) Total other income (expense) ) ) Loss before income tax ) ) Provision for income taxes - - Net Loss ) ) Preferred stock dividends ) ) Net loss attributable to common shareholders $ ) $ ) Net loss per share - basic and diluted ) ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 6 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows For the nine For the nine Months ended Months ended December 31, 2012 December 31, 2011 (Unaudited) (Unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Common stock issued for services Accrued interest - Stock issued for reduction of interest on notes payable - (Gain) Loss on extinguishment of debt - ) Gain on settlement of debt - Bad debt expense Depreciation Depletion Depreciation and ARO liability Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable ) ) Joint interest receivable - ) Accounts payable and other accrued expenses Dividends payable to related party ) Due to related party Asset retirement obligation Net cash (used) in operating activities ) ) Cash flows from investing activities: Deposit on the purchase of additional assets - ) Principle payments received on notes receivable Net cash (used in) investing activities ) Cash flows from financing activities: Proceeds from advances from related party - Reduction of accounts payable in exchange for common stock - Proceeds from notes payable Net cash (used in) financing activities The accompanying notes are an integral part of these financial statements. 7 Avalon Oil & Gas, Inc. Consolidated Statement of Cash Flows (Continued) For the nine For the nine Months ended Months ended December 31, 2012 December 31, 2011 (Unaudited) (Unaudited) Net (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
